DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit” (Claims 1 and 16)  must be shown or the feature(s) canceled from the claim(s). The Applicant claims that support for this subject matter is present in original claim 15 and Fig. 4. However, as explained in further detail in the 112(a) rejection below, neither original claim 15 nor Fig. 4 provides support for the amended in subject matter. Even, assuming for the sake of argument, that Fig. 4 shows the limitation of “wherein the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit”, no single embodiment of the Applicant’s drawings shows where “wherein the first hole injection layer in the blue light emitting unit is  and  “wherein the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.”  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 16 and 17, there are two new matter issues that arise when considering Applicant’s amended in claim language. 
Firstly, the Applicant claims that the limitation “wherein the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit” is supported by Applicant’s Fig. 4 and original claim 15. However, the Examiner disagrees and instead avers that the limitation of “wherein the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit” is not shown in or supported by Applicant’s Fig. 4 or original claim 15. Original claim 15 does not have any language directed to the first hole injection layer in the blue light emitting layer not being in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit. Further, Applicant’s Fig. 4 does not show “wherein the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit”. Specifically, in Applicant’s Fig. 4 (See Picture 1 below), as Fig. 4 is a schematic structural view of  the orientation of the red, green and blue light emitting units shown in Fig. 2 where the blue light emitting unit contacts both the red and green light emitting units (See Applicant’s Paragraph 0069 where the description in Paragraphs 0060-003 describes the orientation of the red, blue and green light emitting units in the embodiment shown in Fig. 4), the first hole injection layer (Item 105) in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit but is in contact with the first hole injection layer (Item 105) in the red light emitting unit (See dotted line included by the Examiner in Picture 1 below which shows the alignment of the hole injection layer in the blue light emitting unit relative to the red light emitting unit. Thus, the amended in limitation is not supported by Applicant’s Fig. 4. Further, assuming for the sake of argument that the drawings (Specifically Fig. 4) are not drawn to scale (as stated as a possibility in Applicant’s specification Paragraph 0033), then it would be unclear what the drawings would convey to one having ordinary skill in the art. In this manner, the drawings would not be able to be relied upon for the relative locations of layers in each of the light emitting units and thus would not be able to be relied upon for whether or not the layers in respective light emitting units were in contact or not in contact with each other. After considering original claim 15, the Applicant’s Figs. 2 and 4 and the Applicant’s specification, the limitation of “wherein the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit” in claims 1, 16 and 17 is new matter. All new matter should be deleted from the claim or the claim with the new matter cancelled such that no new matter is present. Appropriate correction is required.      
Secondly, assuming for the sake of argument that Fig. 4 shows “wherein the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit”, neither of original claim 15 nor Fig. 4 supports a single embodiment where both “wherein the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit” and “wherein the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.”. The Applicant points to Fig. 4 for support for their amended in limitation regarding the first hole injection layer in the respective light emitting units. However, Applicant’s Fig. 4 does not show “where the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.” Instead, Applicant’s Fig. 4 shows where the first electron transport layer (Item 110) in the blue light emitting unit is not in contact with either of the green light emitting layer (Item 108) in the green light emitting unit or the red light emitting layer (Item 107) in the green light emitting unit. Further, when the feature of “wherein the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.” is shown in embodiments (Figs. 1, 3 and 10A-12B), these embodiments show where the first hole injection layer (Item 105) in the blue light emitting unit is in contact with the first hole injection layer in the green light emitting unit. As such, none of the Applicant’s figures supports an embodiment where both “wherein the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit” and “wherein the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.” are present. As such, the Applicant’s claims 1, 16 and 17 contain new matter. All new matter should be deleted from the claim or the claim with the new matter cancelled such that no new matter is present. Appropriate correction is required.      

    PNG
    media_image1.png
    413
    592
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Applicant’s Fig. 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2009/0322215) hereinafter “Sung” in view of Choi et al. (US 2020/0027932) hereinafter “Choi” and in further view of Mathai et al. (US 2019/0296264) hereinafter “Mathai”.
Regarding claim 1, Figs. 3, 5-7 and 10 of Sung teaches a light emitting device (Item P11), comprising a plurality of light emitting units (Items R, G and B) on a backplane (Item 110), wherein the plurality of light emitting units comprises a red light emitting unit (Item R), a green light emitting unit (Item G), and a blue light emitting unit (Item B), and each of the plurality of light emitting units comprises a micro-cavity structure (Paragraph 0065); and wherein the light emitting device comprises an anode structure (Combination of Items 191 and 192), a cathode (Item 270), and a functional layer (Items between Items 191 and 270) located between the anode structure (Combination of Items 191 and 192) and the cathode (Item 270), wherein the functional layer comprises a light emitting layer (Item 373) comprising: a red light emitting layer (Item 373R) partially located in the red light emitting unit (Fig. 5; Item R) and partially located in the green light emitting unit (Fig. 6, Item G), wherein an orthographic projection of the red light emitting layer (Item 373R) on the backplane (Item 110) does not overlap with an orthographic projection of the blue light emitting unit (Fig. 7; Item B) on the backplane (Item 110), a green light emitting layer (Item 373G) at least partially located in the green light emitting unit (Fig. 6; Item G), a blue light emitting layer (Item 373B) at least partially located in the blue light emitting unit (Fig. 7; Item B); wherein the functional layer further comprises: a first hole injection layer (Item 371) located between the light emitting layer (Item 373) and the anode structure (Combination of Items 191 and 192), the first hole injection layer (Item 371) being partially located in each of the plurality of light emitting units and a first electron transport layer (Item 374) located between the light emitting layer (Item 373) and the cathode (Item 270), the first electron transport layer (Item 374) being partially located in each of the plurality of light emitting units (Where Item 374 is present in each of Figs. 5-7 showing Items R, G and B [the red, green and blue light emitting units]).
While the first electron transport layer (Item 374) in the blue light emitting unit (Item B) of Sung seems to be at a same height as (Where Items 192, 191, 371 and 372 in Figs. 6 and 7 have a same thickness and Paragraph 0082 where the thickness of the blue light emitting layer is less than a thickness of the red emission layer [Item 373R]) an interface between the red and green light emitting layers (Items 373R and 373G) in the green light emitting unit (Item G), Sung does not explicitly teach where the height of the first electron transport layer is at an interface of the red and green light emitting layers in the green light emitting unit such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.
However, the height of the electron transport layer is a result effective variable (Sung Paragraphs 0082-0083 where the thickness of the blue emission layer under the electron transport layer can vary (be thicker or thinner than the green and red light emission layer) depending on the application (Paragraph 0082) and where the thickness of the pixel electrode and/or the blue emission layer in the blue light emitting unit may be different from the thickness of the pixel electrode and/or the green and red emission layers in the green light emitting unit depending on the application (Paragraph 0083). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B))
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of either of the pixel electrode or blue emission layer in the blue light emitting unit such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05(II)(A)). 
While the planar view of the pixel unit in Fig. 4 of Sung shows an orientation of the red green and blue light emitting units being the same as a planar orientation of the Applicant’s Fig. 2 which would seem to suggest that the red, green and blue light emitting units in Sung contact each other such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit, Sung does not explicitly show or teach where the red, green and blue light emitting units contact each other such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit. 
Fig. 1 of Choi teaches a light emitting device where a red light emitting unit (Item R-S) directly contacts a green light emitting unit (Item G-S), and the green light emitting unit (Item G-S) directly contacts a blue (Item B-S) light emitting unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the green light emitting unit of Sung directly contact the blue light emitting unit of Sung, as taught by Choi, because it allows for more pixels to be formed in a smaller area (Choi Paragraph 0062) which results in a high resolution and high integration display device (Choi Paragraph 0063). 
Given the height of the blue light emitting layer and the electron transport layer in the blue light emitting unit taught by Sung, and the height of the red and green light emitting layers in the green light emitting unit taught by Sung, when the green and blue light emitting units of Sung are in direct contact, as taught by Choi, the first electron transport layer in the blue light emitting unit of Sung will be in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.
Sung does not teach where the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit.
Fig. 1 of Mathai teaches where the hole injection layer (Items HIL) are at different heights in different light emitting units such that the hole injection layer in a blue light emitting unit is not in contact with the hole injection layer in a green light emitting unit and the hole injection layer in a red light emitting unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first hole injection layer in the blue light emitting unit not be in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit because the height of the hole injection layer is based upon the thickness of the hole transport layer which can be tuned for each subpixel (Mathai Paragraph 0019) and the hole injection layer is formed over the hotel transport layer (Mathai Paragraph 0021).
Regarding claim 2, Sung further teaches wherein an orthographic projection of the blue light emitting layer (Item 373B) on the backplane (Item 110) does not overlap with an orthographic projection of the red light emitting unit (Fig. 5; Item R) on the backplane (Item 110).
Regarding claim 3, Sung further teaches wherein the orthographic projection of the blue light emitting layer (Item 373B) on the 29backplane (Item 110) does not overlap with an orthographic projection of the green light emitting unit (Fig. 6; Item G) on the backplane (Item 110).
Regarding claim 4, Sung further teaches wherein: the green light emitting layer (Item 373G) is partially located in the red light emitting unit (Fig. 5; Item R); and the red light emitting layer (Item 373R) is in contact with the green light emitting layer (Item 373G).
Regarding claim 5, the combination of Sung, Choi and Mathai teaches all of the elements of the claimed invention as stated above.
Sung does not teach where the blue light emitting layer is partially located in the red light emitting unit and the green light emitting unit.
Fig. 1 of Choi further teaches where a blue light emitting layer (Item 140) is partially located in a red light emitting unit (Item R-S), a green light emitting unit (Item G-S) and a blue light emitting unit (Item B-S).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the blue light emitting layer be partially located in the red light emitting unit and the green light emitting unit because it allows for a simpler manufacturing process with less masks while a distance defining a micro cavity (Choi Paragraph 0057) maintains the desired emission color in each light emitting unit (Choi Paragraph 0068). 
Regarding claim 6, Sung further teaches where the green light emitting layer (Item 373G) is partially located in the red light emitting unit (Fig. 5; Item R); and the red light emitting layer (Item 373R) is in contact with the green light emitting layer (Item 373G).
Regarding claim 7, the combination of Sung, Choi and Mathai teaches all of the elements of the claimed invention as stated above. 
Figs. 6 and 7 of Sung further teaches where the blue light emitting layer (Item 373B) is at a same height (Where Items 192, 191, 371 and 372 in Figs. 6 and 7 have the same thickness) as the red light emitting layer (Item 373R).
While the planar view of the pixel unit in Fig. 4 of Sung shows an orientation of the red green and blue light emitting units being the same as a planar orientation of the Applicant’s Fig. 2 which would seem to suggest that the red, green and blue light emitting units in Sung contact each other such that the red light emitting layer is in contact with the blue light emitting layer, Sung does not explicitly show or teach where the red, green and blue light emitting units contact each other such that the red light emitting layer is in contact with the blue light emitting layer.
However, when the teaching in Choi of the red, green and blue light emitting units being in contact is combined with the structure of Sung, as stated in the rejection of claim 1 above, the red light emitting layer of the green light emitting unit will be in contact with the blue light emitting layer of the blue light emitting unit.  
Regarding claim 8, the combination of Sung, Choi and Mathai teaches all of the elements of the claimed invention as stated above.
Sung does not teach where the functional layer further comprises: a charge generating layer partially located in the red light emitting unit and the green light emitting unit, and located between the blue light emitting layer and one of the red light emitting layer and the green light emitting layer.
Choi teaches where red and green emitting layers (Items R-EML and G-EML, respectively) are separated from a blue emitting layer (Item B-EML)  by hole transport and electron transport layers (Items HTL and ETL, respectively) in red and green light emitting units (Items R-S and G-S), and a charge generating layer (Item N/P-CGL) partially located in the red light emitting unit (Item R-S) and the green light emitting unit (Item G-S), and located between the blue light emitting layer (Item (B-EML) and one of the red light emitting layer (Item R-EML) and the green light emitting layer (Item G-EML).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the functional layer further comprise: a charge generating layer partially located in the red light emitting unit and the green light emitting unit, and located between the blue light emitting layer and one of the red light emitting layer and the green light emitting layer because the charge generating layer assists in injecting of electrons and holes between the anode and the cathode (Choi Paragraph 0078).     
Regarding claim 9, Fig. 10 of Sung further teaches wherein an area of the orthographic projection of the blue light emitting unit (Item B) on the backplane (Item 110) is 40%-60% of an area of an orthographic projection of the plurality of light emitting units (Items R, G and B) on the backplane (Item 110).
Regarding claim 10, Fig. 10 of Sung further teaches wherein the area of the orthographic projection of the blue light emitting unit (Item B) on the backplane (Item 110) is 50% of the area of the orthographic projection of the plurality of light emitting units (Items R, G and B) on the backplane (Item 110).
Regarding claim 15, Sung further teaches wherein the functional layer further comprises: a first electron injection layer (Item 375) located between the first electron transport layer (Item 374) and the cathode (Item 270); and a first hole transport layer (Item 372) located between the light emitting layer (Item 373) and the first hole injection layer (Item 371), wherein each of the first electron injection layer (Item 375) and the first hole transport layer (Item 372) is partially located in each of the plurality of light emitting units (Fig. 5, Item R; Fig. 6, Item G; and Fig. 7, Item B).
Regarding claim 16, Figs. 3, 5-7 and 10 of Sung teaches a display device, comprising: a backplane (Item 110); and a plurality of pixel units (Combination of Items P11, P12, P21 and P22) located om the backplane (Item 110), wherein each of the plurality of pixel units comprises a light emitting device (Item P11) comprising a plurality of light emitting units (Items R, G and B) on the backplane (Item 110), wherein the plurality of light emitting units comprises a red light emitting unit (Item R), a green light emitting unit (Item G), and a blue light emitting unit (Item B), and each of the plurality of light emitting units comprises a micro-cavity structure (Paragraph 0065); and wherein the light emitting device comprises an anode structure (Combination of Items 191 and 192), a cathode (Item 270), and a functional layer (Items between Items 191 and 270) located between the anode structure (Combination of Items 191 and 192) and the cathode (Item 270), wherein the functional layer comprises a light emitting layer (Item 373) comprising: a red light emitting layer (Item 373R) partially located in the red light emitting unit (Fig. 5; Item R) and partially located in the green light emitting unit (Fig. 6, Item G), wherein an orthographic projection of the red light emitting layer (Item 373R) on the backplane (Item 110) does not overlap with an orthographic projection of the blue light emitting unit (Fig. 7; Item B) on the backplane (Item 110), a green light emitting layer (Item 373G) at least partially located in the green light emitting unit (Fig. 6; Item G), a blue light emitting layer (Item 373B) at least partially located in the blue light emitting unit (Fig. 7; Item B), and a first electron transport layer (Item 374) located between the light emitting layer (Item 373) and the cathode (Item 270), the first electron transport layer (Item 374) being partially located in each of the plurality of light emitting units (Where Item 374 is present in each of Figs. 5-7 showing Items R, G and B [the red, green and blue light emitting units]), wherein the functional layer further comprises: a first hole injection layer (Item 371) located between the light emitting layer (Item 373) and the anode structure (Combination of Items 191 and 192), the first hole injection layer (Item 371) being partially located in each of the plurality of light emitting units and a first electron transport layer (Item 374) located between the light emitting layer (Item 373) and the cathode (Item 270), the first electron transport layer (Item 374) being partially located in each of the plurality of light emitting units (Where Item 374 is present in each of Figs. 5-7 showing Items R, G and B [the red, green and blue light emitting units]).
While the first electron transport layer (Item 374) in the blue light emitting unit (Item B) of Sung seems to be at a same height as (Where Items 192, 191, 371 and 372 in Figs. 6 and 7 have a same thickness and Paragraph 0082 where the thickness of the blue light emitting layer is less than a thickness of the red emission layer [Item 373R]) an interface between the red and green light emitting layers (Items 373R and 373G) in the green light emitting unit (Item G), Sung does not explicitly teach where the height of the first electron transport layer is at an interface of the red and green light emitting layers in the green light emitting unit such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.
However, the height of the electron transport layer is a result effective variable (Sung Paragraphs 0082-0083 where the thickness of the blue emission layer under the electron transport layer can vary (be thicker or thinner than the green and red light emission layer) depending on the application (Paragraph 0082) and where the thickness of the pixel electrode and/or the blue emission layer in the blue light emitting unit may be different from the thickness of the pixel electrode and/or the green and red emission layers in the green light emitting unit depending on the application (Paragraph 0083). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B))
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of either of the pixel electrode or blue emission layer in the blue light emitting unit such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05(II)(A)). 
While the planar view of the pixel unit in Fig. 4 of Sung shows an orientation of the red green and blue light emitting units being the same as a planar orientation of the Applicant’s Fig. 2 which would seem to suggest that the red, green and blue light emitting units in Sung contact each other such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit, Sung does not explicitly show or teach where the red, green and blue light emitting units contact each other such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit. 
Fig. 1 of Choi teaches a light emitting device where a red light emitting unit (Item R-S) directly contacts a green light emitting unit (Item G-S), and the green light emitting unit (Item G-S) directly contacts a blue (Item B-S) light emitting unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the green light emitting unit of Sung directly contact the blue light emitting unit of Sung, as taught by Choi, because it allows for more pixels to be formed in a smaller area (Choi Paragraph 0062) which results in a high resolution and high integration display device (Choi Paragraph 0063). 
Given the height of the blue light emitting layer and the electron transport layer in the blue light emitting unit taught by Sung, and the height of the red and green light emitting layers in the green light emitting unit taught by Sung, when the green and blue light emitting units of Sung are in direct contact, as taught by Choi, the first electron transport layer in the blue light emitting unit of Sung will be in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.
Sung does not teach where the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit.
Fig. 1 of Mathai teaches where the hole injection layer (Items HIL) are at different heights in different light emitting units such that the hole injection layer in a blue light emitting unit is not in contact with the hole injection layer in a green light emitting unit and the hole injection layer in a red light emitting unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first hole injection layer in the blue light emitting unit not be in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit because the height of the hole injection layer is based upon the thickness of the hole transport layer which can be tuned for each subpixel (Mathai Paragraph 0019) and the hole injection layer is formed over the hotel transport layer (Mathai Paragraph 0021).
Regarding claim 17, Figs. 5-7 and 10 of Sung teaches a method for manufacturing a light emitting device (Item P11), wherein the light emitting device (Item P11) comprises a plurality of light emitting units (Items R, G and B) comprising a red light emitting unit (Fig. 5, Item R), a green light emitting unit (Fig. 6, Item G) and a blue light emitting unit (Fig. 7, Item B), and each of the plurality of light emitting units comprises a micro-cavity structure (Paragraph 0064); and the method comprises forming an anode structure (Combination of Items 191 and 192) on a backplane (Item 110); forming a functional layer (Layers between Item 270 and Item 191) on one side of the anode structure (Combination of Items 191 and 192) away from the backplane (Item 110), comprising forming a first hole injection layer (Item 371), forming a light emitting layer (Item 373) and forming a first electron transport layer (Item 374), the first hole injection layer (Item 371) and the first electron transport layer (Item 374) being partially located in each of the plurality of light emitting units (Where Item 374 is present in each of Figs. 5-7 showing Items R, G and B [the red, green and blue light emitting units]), where forming the light emitting layer comprises: forming a red light emitting layer (Item 373R) partially located in the red light emitting unit (Fig. 5, Item R) and partially located in the green light emitting unit (Fig. 6; Item G), wherein an orthographic projection of the red light emitting layer (Item 373R) on the backplane (Item 110) does not overlap with an orthographic projection of the blue light emitting unit (Fig. 7, Item B) on the backplane (Item 110), forming a green light emitting layer (Item 373G) at least partially located in the green light emitting unit (Fig. 6, Item G), and forming a blue light emitting layer (Item 373B) at least partially located in the blue light emitting unit (Fig. 7, Item B); and forming a cathode (Item 270) on one side of the functional layer away from  the anode structure (Combination of Items 191 and 192), where the first hole injection layer (Item 371) is located between the light emitting layer (Item 373) and the anode structure (Combination of Items 191 and 192), wherein the first electron transport layer (Item 374) is located between the light emitting layer (Item 373) and the cathode (Item 270).
While the first electron transport layer (Item 374) in the blue light emitting unit (Item B) of Sung seems to be at a same height as (Where Items 192, 191, 371 and 372 in Figs. 6 and 7 have a same thickness and Paragraph 0082 where the thickness of the blue light emitting layer is less than a thickness of the red emission layer [Item 373R]) an interface between the red and green light emitting layers (Items 373R and 373G) in the green light emitting unit (Item G), Sung does not explicitly teach where the height of the first electron transport layer is at an interface of the red and green light emitting layers in the green light emitting unit such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.
However, the height of the electron transport layer is a result effective variable (Sung Paragraphs 0082-0083 where the thickness of the blue emission layer under the electron transport layer can vary (be thicker or thinner than the green and red light emission layer) depending on the application (Paragraph 0082) and where the thickness of the pixel electrode and/or the blue emission layer in the blue light emitting unit may be different from the thickness of the pixel electrode and/or the green and red emission layers in the green light emitting unit depending on the application (Paragraph 0083)). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (See MPEP 2144.05(II)(B))
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of either of the pixel electrode or blue emission layer in the blue light emitting unit such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05(II)(A)).
While the planar view of the pixel unit in Fig. 4 of Sung shows an orientation of the red green and blue light emitting units being the same as a planar orientation of the Applicant’s Fig. 2 which would seem to suggest that the red, green and blue light emitting units in Sung contact each other such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit, Sung does not explicitly show or teach where the red, green and blue light emitting units contact each other such that the first electron transport layer in the blue light emitting unit is in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit. 
Fig. 1 of Choi teaches a light emitting device where a red light emitting unit (Item R-S) directly contacts a green light emitting unit (Item G-S), and the green light emitting unit (Item G-S) directly contacts a blue (Item B-S) light emitting unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the green light emitting unit of Sung directly contact the blue light emitting unit of Sung, as taught by Choi, because it allows for more pixels to be formed in a smaller area (Choi Paragraph 0062) which results in a high resolution and high integration display device (Choi Paragraph 0063). 
Given the height of the blue light emitting layer and the electron transport layer in the blue light emitting unit taught by Sung, and the height of the red and green light emitting layers in the green light emitting unit taught by Sung, when the green and blue light emitting units of Sung are in direct contact, as taught by Choi, the first electron transport layer in the blue light emitting unit of Sung will be in contact with the green light emitting layer in the green light emitting unit and the red light emitting layer in the green light emitting unit.
Sung does not teach where the first hole injection layer in the blue light emitting unit is not in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit.
Fig. 1 of Mathai teaches where the hole injection layer (Items HIL) are at different heights in different light emitting units such that the hole injection layer in a blue light emitting unit is not in contact with the hole injection layer in a green light emitting unit and the hole injection layer in a red light emitting unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first hole injection layer in the blue light emitting unit not be in contact with the first hole injection layer in the green light emitting unit and the first hole injection layer in the red light emitting unit because the height of the hole injection layer is based upon the thickness of the hole transport layer which can be tuned for each subpixel (Mathai Paragraph 0019) and the hole injection layer is formed over the hotel transport layer (Mathai Paragraph 0021).
Regarding claim 18, Sung further teaches where the red light emitting layer, the green light emitting layer and the blue light emitting layer are formed using the same mask (Paragraph 0013 where a same shadow mask is used to form the red, green and blue emission layers and Paragraph 0088).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2009/0322215) hereinafter “Sung” in view of Choi et al. (US 2020/0027932) hereinafter “Choi” and Mathai et al. (US 2019/0296264) hereinafter “Mathai” and in further view of Xia et al. (US 2020/0144548) hereinafter “Xia”.
Regarding claim 11, the combination of Sung, Choi and Mathai teaches all of the elements of the claimed invention as stated above.
Sung further teaches where the anode structure (Combination of Items 191 and 192) comprises: a first anode structure (Combination of Items 191 and 192 in Fig. 5) located in the red light emitting unit (Fig. 5, Item R); a second anode structure (Combination of Items 191 and 192 in Fig. 6) located in the green light emitting unit (Fig. 6, Item G); and a third anode structure (Combination of Items 191 and 192 in Fig. 7) located in the blue light emitting unit (Fig. 7, Item B), where: thicknesses of the first anode structure (Combination of Items 191 and 192 in Fig. 5) and the second and third anode structures (Combination of Items 191 and 192 in Figs. 6 and 7) are different from each other (Where the thickness of Item 191 is a in Fig. 5 and b in Figs. 6 and 7), so that thicknesses of the micro cavity structure in the red light emitting unit (Fig. 5, Item R), the micro cavity in the green light emitting unit (Fig. 6, Item G) and the micro cavity in the blue light emitting structure (Fig. 7; Item B) are different from each other.
Sung does not teach where thicknesses of the first anode structure, the second anode structure, and the third anode structure are different from each other, so that thicknesses of the micro-cavity structure in the red light emitting unit, the micro-cavity structure in the green light emitting unit, and the micro-cavity structure in the blue light emitting unit are different from each other.
Fig. 2 of Xia teaches where thicknesses of the first anode structure (Combination of Items 12 and 131), the second anode structure (Combination of Items 12 and 132), and the third anode structure (Combination of Items 12 and 133) are different from each other, so that thicknesses of the micro-cavity structure (Paragraph 0006) in the red light emitting unit, the micro-cavity structure in the green light emitting unit, and the micro-cavity structure in the blue light emitting unit are different from each other (Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thicknesses of the first anode structure, the second anode structure, and the third anode structure be different from each other, so that thicknesses of the micro-cavity structure in the red light emitting unit, the micro-cavity structure in the green light emitting unit, and the micro-cavity structure in the blue light emitting unit are different from each other because the thicknesses of an anode modulation layer being different in the different light emitting units results in different color emission in each light emitting unit (Xia Paragraph 0006).
Regarding claim 12, Sung further teaches where each of the first anode structure (Combination of Items 192 and 191 in Fig. 5), the second anode structure (Combination of Items 192 and 191 in Fig. 6), and the third anode structure (Combination of Items 192 and 191 in Fig. 7) comprises an anode material layer (Item 191), and a reflective material layer (Item 192) located between the anode material layer (Item 191) and the backplane (Item 110); and wherein the micro-cavity structure of any one of the plurality of light emitting units comprises a portion of the functional layer located in the any one of the plurality of light emitting units and the anode material layer (Item 191) in the any one of the plurality of light emitting units (Paragraph 0064).
Regarding claim 13, the combination of Sung, Choi, Mathai and Xia teaches all of the elements of the claimed invention as stated above.
Sung does not teach where thicknesses of the anode material layer in the first anode structure, the anode material layer in the second anode structure, and the anode material layer in the third anode structure are different from each other.
Fig. 2 of Xia teaches where thicknesses of thicknesses of the anode material layer (Item 131) in the first anode structure (Combination of Items 12 and 131), the anode material layer (Item 132) in the second anode structure (Combination of Items 12 and 132), and the anode material layer (Item 133) in the third anode structure (Combination of Items 12 and 133) are different from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have thicknesses of the anode material layer in the first anode structure, the anode material layer in the second anode structure, and the anode material layer in the third anode structure be different from each other because the thicknesses of an anode modulation layer being different in the different light emitting units results in different color emission in each light emitting unit (Xia Paragraph 0006).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2009/0322215) hereinafter “Sung” in view of Choi et al. (US 2020/0027932) hereinafter “Choi”, Mathai et al. (US 2019/0296264) hereinafter “Mathai” and Xia et al. (US 2020/0144548) hereinafter “Xia” and in further view of Kim (US 2021/0050387) hereinafter “Kim”.
Regarding claim 14, the combination of Sung, Choi, Mathai and Xia teaches all of the elements of the claimed invention as stated above.
Sung does not teach teaches where each of the first anode structure, the second anode structure, and the third anode structure further comprises: an insulating material layer located between the anode material layer and the reflective material layer, wherein the reflective material layer is connected to the anode material layer through a via penetrating through the insulating material layer, and thicknesses of the insulating material layer in the first anode structure, the insulating material layer in the second anode structure, and the insulating material layer in the third anode structure are different from each other; and  32wherein the micro-cavity structure of the any one of the plurality of light emitting units further comprises the insulating material layer in the any one of the plurality of light emitting units. 
Fig. 2A of Kim teaches where each of a first anode structure, a second anode structure, and a third anode structure further comprises: an insulating material layer (Item 140) located between an anode material layer (Item 150) and a reflective material layer (Item 130), wherein the reflective material layer (Item 130) is connected to the anode material layer (Item 150) through a via (Items P1, P2 and P3, respectively) penetrating through the insulating material layer (Item 140), and thicknesses of the insulating material layer (Item 140c) in the first anode structure, the insulating material layer (Item 140b) in the second anode structure, and the insulating material layer (Item 140a) in the third anode structure are different from each other; and 32wherein the micro-cavity structure of the any one of the plurality of light emitting units (Items B, G and R) further comprises the insulating material layer (Item 140) in the any one of the plurality of light emitting units.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the first anode structure, the second anode structure, and the third anode structure further comprise: an insulating material layer located between the anode material layer and the reflective material layer, wherein the reflective material layer is connected to the anode material layer through a via penetrating through the insulating material layer, and thicknesses of the insulating material layer in the first anode structure, the insulating material layer in the second anode structure, and the insulating material layer in the third anode structure are different from each other; and 32wherein the micro-cavity structure of the any one of the plurality of light emitting units further comprises the insulating material layer in the any one of the plurality of light emitting units because the thickness of the insulating material layer in each respective anode structure will determine the thickness of the microcavity structure which ultimately determines the wavelength of light emitted from each light emitting unit (Kim Paragraph 0038).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2009/0322215) hereinafter “Sung” in view of Choi et al. (US 2020/0027932) hereinafter “Choi” and Mathai et al. (US 2019/0296264) hereinafter “Mathai” and in further view of Koyama et al. (US 2002/0153844) hereinafter “Koyama”.
Regarding claim 19, the combination of Sung, Choi and Mathai teaches all of the elements of the claimed invention as stated above.
Sung further teaches wherein forming the light emitting layer comprises: forming the red light emitting layer (Item 373R) by a first process using the same mask (Paragraph 0013), wherein the red light emitting layer (Item 373R) is partially located in the green light emitting unit (Fig. 6, Item G); forming the green light emitting layer (Item 373G) by a second process using the same mask (Paragraph 0013), wherein the green light emitting layer (Item 373G) is partially located in the red light emitting unit (Fig. 5, Item R) and in contact with the red light emitting layer (Item 373R); and forming the blue light emitting layer (Item 373B) by a third process using the same mask (Paragraph 0013), wherein an orthographic projection of the blue light emitting layer (tem 373B) on the backplane (Item 110) does not overlap with an orthographic projection of the red light emitting unit (Fig. 5, Item R) on the backplane (Item 110), and does not overlap with an orthographic projection of the green light emitting unit (Fig. 6, Item G) on the backplane (Item 110).
Sung does not teach where the red light emitting layer, the green light emitting layer and the blue light emitting layer are formed by a first, second and third evaporation process, respectively.
Koyama teaches where the red light emitting layer, the green light emitting layer and the blue light emitting layer are formed by a first, second and third evaporation process, respectively (Paragraph 0159).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the red light emitting layer, the green light emitting layer and the blue light emitting layer by a first, second and third evaporation process, respectively, because a vacuum evaporation method is known to be an effective method off depositing a light emitting layer in an OLED device such that the device is not exposed to air during the processing (Koyama Paragraph 0159). Further, “(C) Use of known technique to improve similar devices (methods, or products) in the same way” and/or “(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 20, Sung further teaches where the green light emitting layer (Item 373G) is formed after the red light emitting layer (Item 373R) is formed; and the blue light emitting layer (Item 373B) is formed after the green light emitting layer (Item 373G) is formed. 
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1, 16 and 17 under 35 USC 103 have been fully considered and are persuasive (See Examiner’s Note below).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mathai. 
Examiner’s Note: While the Examiner agrees that Sung does not explicitly teach the amended in claim limitation, the Examiner disagrees with the Applicant’s statement that the amended in limitation to claims 1, 16 and 17 is supported by original claim 15 and Applicant’s Fig. 4 (See 112(a) rejection of claims 1, 16 and 17 above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891